Citation Nr: 1748359	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-03 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for vertigo, to include as secondary to bilateral hearing loss and tinnitus.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

3.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to February 27, 2017, and in excess of 70 percent thereafter. 

4.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for bilateral carpal tunnel syndrome.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to August 1991, to include service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2010, April 2012 and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Entitlement to a TDIU is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Board finds that the derivative issue of entitlement to TDIU has been raised by the record, and, therefore, it has been added to the issues on appeal as reflected on the title page.  

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning the initial rating assigned for his service-connected skin cancer as shown in the electronic claims file (VBMS).  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of addressing the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the appeal issues presently before the RO will be the subject of a later Board decision, if ultimately necessary.

The Veteran's VBMS file also indicates that the Veteran timely perfected an appeal after the denial of service connection for colon cancer in a June 2015 rating decision that was continued in an October 2015 statement of the case.  A Supplemental Statement of the Case was issued in September 2017 and the issue has not yet been certified to the Board.  At this time, the Board declines to exercise its jurisdictional discretion over the issue, as an exercise of discretion may deprive the Veteran of his right to representation at all states of the appeal.  See 38 C.F.R. § 19.35, 20.600 (2016).  The claim of service connection for colon cancer will be the subject of a subsequent Board decision, once it has been certified to the Board and the Veteran has been provided proper notice of the certification.

The issues of entitlement to service connection for sleep apnea, to include as secondary to PTSD, entitlement to service connection for a left knee disorder, entitlement to service connection for a bilateral carpel tunnel syndrome and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Vertigo has not been shown to have been present during active service and has not been related to active service; the most probative evidence is against a finding that vertigo is caused or aggravated by the Veteran's hearing loss and/or tinnitus.

2.  The audiograms of record shows hearing loss manifested by Level I hearing acuity bilaterally; the evidence does not suggest that the Veteran's symptoms of hearing loss are not adequately contemplated by the rating criteria.

3.  Prior to December 16, 2011, the Veteran's service-connected PTSD was manifested by moderate symptomatology, to include disturbances of motivation and mood and difficulty maintaining relationships; occupational and social impairment with deficiencies in most areas or total occupational and social impairment were not shown.

4.  On and after December 16, 2011, the Veteran's service-connected PTSD was manifested by severe symptomatology demonstrating deficiencies in most areas; total occupational and social impairment is not shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for vertigo have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

2.  The criteria for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2016).

3.  Prior to December 16, 2011, the criteria for an initial disability rating of 50 percent (but no higher) for PTSD were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

4.  On and after December 16, 2011, the criteria for a disability rating of 70 percent (but no higher) for PTSD were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained     on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

I. Service Connection for Vertigo

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In his April 2012 claim for service connection, the Veteran stated he had experienced dizziness and occasional staggering since returning from Vietnam.  He stated that when in service he spent his career in a medical facility and simply asked a provider for what he needed instead of making an appointment and because of this some complaints were not documented in his service treatment records (STRs).  He also indicated being told that his dizziness could be related to hearing loss and tinnitus.

In July 2012, the Veteran underwent a VA examination.  He was diagnosed with benign paroxysmal positional vertigo (BPPV).  He reported that when he stood up, he would note sudden unsteadiness and that the symptoms started approximately 5 years prior and occurred approximately twice weekly.  The symptoms would last several seconds and definitely less than one minute.  There was no associated nausea, vomiting, change in hearing, no new onset or change in existing tinnitus, nor any aural fullness associated with the vertigo.  Regarding the etiology of the Veteran's vertigo, the examiner explained that BPPV is caused by a dislodging of the otolith within the vestibular system.  Movement causes the otolith to essentially bounce around, and ultimately will stimulate the ampulla of one of the semicircular canals.  It is the latter occurrence that gives rise to the sensation of vertigo, which in BPPV, will last generally less than one minute.  The examiner explained that "BPPV is a condition of the vestibular system only, and has no bearing or cause and effect relationship to hearing loss and tinnitus."  He went on to explain that hearing loss and tinnitus are due to injury to the hair cells in the cochlea.  BPPV, on the other hand, is solely a vestibular condition, and has no pathophysiologic connection to hearing loss or tinnitus.
In May 2016, the Board remanded the claim for additional records given the Veteran's contention in April 2012 that vertigo began shortly after return from Vietnam.  No records indicating an onset of vertigo prior to 2007 have been associated with the record and the Veteran has not indicated that outstanding records remain that would be relevant to his claim for service connection for vertigo.

Based on a review of the evidence as a whole, the Board finds that service connection for vertigo is not warranted.  The July 2012 VA examiner's opinion is probative as he has expertise, reviewed the claims file, and provided detailed reasoning for the expressed opinion that was specific to the Veteran's case.  The Board recognizes that the examiner did not specifically provide an opinion as to whether the Veteran's vertigo was aggravated by his hearing loss or tinnitus; however, the opinion offered explains, in sufficient detail, that hearing loss has no bearing at all on the condition the Veteran has which causes vertigo, specifically BPPV.  As hearing loss and tinnitus have no relationship to the bodily system causing the Veteran's vertigo, remand for an aggravation opinion would not provide evidence favorable to the Veteran's claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

In addition, direct service connection is not warranted. The claims file does not contain any competent medical evidence relating the Veteran's vertigo to active service. The STRs are silent for treatment for or diagnosis of a condition manifested by vertigo and at the July 2012 VA examination, the Veteran indicated vertigo had onset around 2007, more than 15 years after separation from service.   To the extent the Veteran claims he had vertigo in and since service, the Board finds his statement to the medical provider in July 2012 to be of greater probative weight.  See Fed. R. Evid. 803 (4) (recognizing that statements made for the purpose of medical treatment generally are reliable).

The Board acknowledges the Veteran's assertion that his vertigo was caused or aggravated by his service-connected hearing loss and/or tinnitus.  However, the Veteran is not considered competent to provide such an opinion as this is a complex medical question.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In light of the above, the Board finds that the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b).

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
 § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999)


	Hearing Loss

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a), (d).  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Tables VI, VIA (2016).  In order to establish entitlement to a compensable rating for hearing loss, certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss must be met. 

The results of the pure tone audiometric test and speech discrimination test are charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. 
§ 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when an exceptional pattern of hearing loss is shown, specifically when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  When the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more in a particular ear, determination of the level of hearing acuity in that ear will be made using either Table VI or Table VIA, whichever results in the higher numeral.  Id.  

In addition to dictating objective test results on a VA audiological examination report, the audiologist must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

Following his January 2012 claim for service connection, the Veteran underwent a VA examination in March 2012.  The Veteran noted difficulty understanding normal conversation.  An audiogram yielded the following results with pure tone thresholds, measured in decibels:

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
      30
45
      50
60
Left Ear
15
20
40
65

The average decibel loss was 46 decibels in the right ear and 35 decibels in the left ear.  Speech discrimination scores were 100 percent bilaterally.  Based on Table VI, the Veteran had Level I hearing acuity bilaterally.  Applying Table VII, the Veteran had noncompensable hearing loss at the March 2012 examination.

In his September 2012 Form 9, the Veteran indicated he was wearing hearing aids and felt his hearing was worse than rated.

In May 2016, the Board remanded the claim for a new VA examination to determine the current severity of the Veteran's hearing loss.

In March 2017, the Veteran underwent another VA examination.  The Veteran indicated that he could not hear his wife and that she would get agitated.  He stated it was difficult to hear in crowds and social situations and that he had to stop working at his teaching position because he could not function well enough in a class room setting.  He noted a particular problem hearing women and children.  An audiogram yielded the following results with pure tone thresholds, measured in decibels:

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
       30
45
      55
65
Left Ear
 30
35
50
75

The average decibel loss was 49 decibels in the right ear and 48 decibels in the left ear.  Speech discrimination scores were 98 percent bilaterally.  Based on Table VI, the Veteran had Level I hearing acuity bilaterally.  Applying Table VII, the Veteran had noncompensable hearing loss at the March 2017 examination. The evidence since March 2017 does not demonstrate that the Veteran's hearing loss has significantly worsened since that time.

To the extent the Veteran feels he cannot hear well, he is certainly competent to describe his hearing loss.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, a veteran's description of his service-connected disability must be considered in conjunction with the clinical evidence of record.  The Board emphasizes again that disability ratings for hearing loss are derived by a mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

In this case, the Board finds that the schedular rating currently assigned for hearing loss reasonably describes the Veteran's disability level and symptomatology.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Court has held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are precisely the effects that VA's audiometric tests are designed to measure.  Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017).  The situations noted by the Veteran in this case amount to decreased hearing and difficulty understanding speech in an everyday environment and are not exceptional or unusual for someone with hearing loss.  The Court recognized that there were other functional effects the rating criteria did not discuss or account for, such as dizziness, vertigo, ear pain, recurrent loss of balance, social isolation, etc.  Id. at 369, 371.  As discussed previously in this decision, the Veteran's vertigo was found not to be related to his hearing loss and the evidence does not include complaint of any other exceptional or unusual effects.  

In light of the above, the Board finds that the preponderance of the evidence is against the claim for a higher initial evaluation for hearing loss; the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b).

	PTSD

The Veteran is currently assigned a 30 percent initial rating for PTSD from June 18, 2009.  Following remand by the Board in May 2016, the rating was increased to 70 percent based on the results of a February 27, 2017 VA examination.  The Veteran continues to assert his initial rating should be higher.

Pursuant to the General Rating Formula for Mental Disorders, a 30 percent rating is warranted where there is occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).   38 C.F.R. § 4.130, Diagnostic Code 9400 (2016).

A 50 percent disability rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  While not determinative, a GAF score is probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

Here, the Veteran underwent a VA examination in June 2010.  The Veteran indicated symptoms of irritability, moodiness, difficulty getting along with others, social isolation, difficulty sleeping, avoidance of crowds and difficulty with physical intimacy.  The Veteran did not indicate a history of violent behavior or suicide attempts.  He was noted to be oriented to time and place and his appearance and hygiene were appropriate.  He maintained good eye contact during the examination and his behavior was normal.  His mood was depressed and the Veteran stated he felt depressed and angry most of the time.  He also reported difficulty doing anything that required sustained concentration, to include reading a newspaper or watching a television program.  He stated he began to feel very jumpy if he tried to stay focused on any one thing.  He denied panic attacks.  The Veteran indicated he did not trust anyone and found it difficult to be around people much of the time.  He stated he had no friends.  No delusions were observed and the Veteran did not indicate a history of delusions or hallucinations.  Obsessive-compulsive behavior was present but not severe enough to interfere with routine activities.  Thought processes were appropriate and he was able to understand directions.  The examiner noted the Veteran did not have slowness of thought nor did he appear confused and judgment was normal.  Moderate memory impairment was noted regarding retention of highly learned material and forgetting to complete tasks.  A GAF score of 60 was assigned.  The examiner opined the disability would result in occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally functioning satisfactorily.  

A November 2011 VA treatment record indicated the Veteran was not seeking treatment or taking medication for his PTSD.

In December 2011, the Veteran underwent another VA examination.  He was diagnosed with chronic PTSD and depressive disorder not otherwise specified.  The examiner determined there was partial differentiation between what symptoms were attributable to each diagnosis, but there was much overlap as well.  Depression was said to cause anhedonia, poor motivation, decreased concentration, impaired sleep, thoughts of suicide, irritability, social and occupational impairments.  PTSD was said to cause irritability, hypervigilance, hyperstartle, insomnia, nightmares, fatigue, avoidance of intimacy, social avoidance, social and occupational impairments, marital impairments and a need to keep firearms close.  The examiner noted occupational and social impairment with reduced reliability and productivity, but that it was not possible to differentiate what portion of the occupational and social impairment indicated was caused by each mental disorder because there was overlap of symptoms.  It was noted the Veteran was working full time as a civil servant in medical training and kept to himself.  He had an isolated area at work so he did not have to interact with anyone.  He indicated irritability causing him to lose his temper about 3 times per week.  Overall symptoms were noted to include depressed mood, anxiety, panic attacks that occur weekly or less, chronic sleep impairment, mild memory loss, flattened effect, disturbances of motivation and mood, difficulty and inability in establishing and maintaining effective work and social relationships, suicidal ideation and obsessional rituals which interfere with routine activities.  The examiner indicated that alcohol use was secondary to the PTSD symptoms and depression was secondary to the chronicity and level of stress of the PTSD symptoms. A GAF score of 55 was assigned.

In his March 2013 Form 9, the Veteran indicated increased anxiety and depression.  He indicated spending more time alone away from friends and family.  He indicated that he had attempted suicide by overdosing on Ambien.  

In May 2016, the Board remanded the claim to obtain records and to schedule the Veteran for an additional VA examination to determine the current severity of his PTSD.

In February 2017, the Veteran underwent another VA examination.  PTSD - moderate and chronic - was diagnosed.  Occupational and social impairment with reduced reliability and productivity was noted.  The Veteran indicated that in 2015 he had resigned from his job because he "couldn't do it anymore."  He indicated not doing much.  Symptoms were noted to include depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty and inability in establishing and maintaining effective relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, obsessional rituals which interfere with routine activities and impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner described the Veteran as articulate and an abstract thinker.  The examiner indicated the Veteran was bored in his life with an "it is as it is" attitude and that he was cooperative and polite.  The Veteran described irritability and sleeplessness as his two most troubling symptoms.  He reported having attempted suicide in the past, but that he would not again.

Overall, the Board finds that any doubt can be resolved in the Veteran's favor to grant a 50 percent initial disability rating for his service-connected PTSD on account of evidence of disturbances in the Veteran's mood, moderate memory impairment, and difficulty maintaining relationships as early as the June 2010 VA examination.  The GAF score of 60 supports this conclusion demonstrating that the Veteran's symptoms were more moderate than mild.  
Additionally, the Board finds that doubt can also be resolved to increase the rating for the Veteran's PTSD to 70 percent effective the date of his December 2011 VA examination, specifically December 16, 2011.  At that examination, several symptoms recognized as warranting a 70 percent rating were present, to include suicidal ideation, obsessive rituals interfering with routine activities and inability to establish and maintain effective relationships.  Although the Veteran was working, he was very isolated at work so as to avoid interaction with people.  He also indicated losing his temper three times weekly, which could be interpreted to be impaired impulse control.  In addition, he indicated having attempted suicide, indicating that his PTSD symptomatology was more severe than mild.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Along with this, after consideration of the evidence, any reasonable doubt remaining must be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
The record, however, does not support entitlement to a rating in excess of 50 percent prior to the December 2011 examination or in excess of 70 percent thereafter.  At the June 2010 VA examination, the Veteran was oriented to time and place and his appearance and hygiene were appropriate.  Although obsessional rituals were observed, they were not severe enough to interfere with routine activities.  Suicidal ideation and difficulty in stressful circumstances were not shown.  The VA examiner indicated a level of social and occupational functioning less than occupational and social impairment with deficiencies in most areas, as required for a higher rating.  Although the Veteran was experiencing anxiety and depression prior to the December 2011 examination, it was not shown to be affecting his ability to function independently, appropriately and effectively, as contemplated by a higher 70 percent rating.  
A 100 percent disability rating is not warranted at any point during the appeal period because total occupational and social impairment is not shown.   At each examination, the Veteran had appropriate thought content, normal speech, and no evidence of a thought disorder.  He was alert and oriented and no hallucinations, delusions, or inappropriate behavior were noted.  Although the Veteran did attempt suicide, the overall evidence does not reflect that danger of hurting himself or others is or was persistent.  Indeed, grossly inappropriate behavior as contemplated in the higher 100 percent rating was not reported or found at any examination.  The Veteran denied and did not present any signs of psychotic thought content/process problems.  All VA examiners have found a level of occupational and social impairment that is less than total.  Given the above, the Board finds that the evidence of record clearly reflects occupational and social impairment that is less than total.  As such, a higher 100 percent rating is not warranted at any time for service-connected PTSD.  

The Board has considered whether referral for an extraschedular rating is warranted but finds it is not.  See 38 C.F.R. § 3.321(b)(1).  In this case, the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluation inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability using the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Notably, the symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Essentially, the General Rating Formula contemplates all symptoms causing social or occupational impairment.  The Board finds that all of the Veteran's symptoms are contemplated by the Rating Schedule and as a result referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 111.

In coming to the above conclusions, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for vertigo is denied.

An initial compensable rating for bilateral hearing loss is denied.

Entitlement to an initial rating of 50 percent, but no higher, for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.

On and after December 16, 2011, a disability rating of 70 percent (but no higher) for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

The Board regrets additional delay, but finds that further development is necessary on the remaining claims to fully satisfy the duty to assist the Veteran.

Regarding service connection for sleep apnea, the Veteran indicated the condition was a problem for him since before his retirement from active duty, although it was not being diagnosed as a condition at that time.  See August 2010 Notice of Disagreement.  In his February 2013 Form 9, the Veteran indicated a belief that his sleep apnea could be related to his PTSD, to include the "nightmares and issues causing [him] to wake frequently and not sleep."

The Veteran's service treatment records (STRs) do not indicate any complaints regarding sleep or treatment for sleeping problems.  Treatment records show a diagnosis of sleep apnea in December 2010.  

In May 2016, the Board remanded the claim to afford the Veteran a VA examination based on the Veteran's contention that sleep apnea was related to his service-connected PTSD.

At a VA examination in February 2017, the Veteran indicated he did not recall the date of onset of sleep apnea, but related a history of severe snoring and apneic episodes while sleeping.  The examiner reviewed the claims file and opined that sleep apnea was less likely than not incurred in service given diagnosis 19 years after separation.  As to a relationship between the Veteran's sleep apnea and his PTSD, the examiner stated there was "no medical evidence suggesting" the Veteran had sleep apnea as a result of his PTSD and "no evidence showing the veteran's sleep apnea to have been aggravated beyond its natural progression by his PTSD."

Upon review, the Board finds the rationale provided by the February 2017 VA examiner to be inadequate to decide the claim.  The probative value of a medical opinion primarily comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that medical opinion evidence is not "entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Here, the VA examiner did not explain why there was no link between the Veteran's sleep apnea and his PTSD citing only to a lack of evidence.  In order to decide the claim, the Board needs a well-reasoned opinion drawing from medical knowledge of sleep apnea and PTSD as to whether sleep apnea, in this Veteran's case, was or was not at least as likely as not caused by or aggravated by the his service-connected PTSD.  The Board finds that a remand is necessary because once VA provides an examination or obtains an opinion, it must ensure that it is an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Regarding the claims for service connection for a left knee disorder and bilateral carpel tunnel syndrome, the Board finds that additional efforts should be taken to attempt to retrieve records from Wilford Hall Air Force Medical Center (AFMC).

As to his left knee disorder, the Veteran's recollections appear somewhat inconsistent, but he continues to state his belief that his current left knee disability resulted from the aerobics and physical training he was required to perform while in the military.   In his August 2010 Notice of Disagreement, he explained that he was a 1st Sergeant and felt an obligation to run with his Airmen.  On more than one occasion, he fell and injured the left knee, although injury was not documented.  He took Motrin and continued his job.  Id.  In his February 2013 Form 9, he indicated that he was seen on two occasions at the Emergency Room at Wilford Hall AFMC and still has a scar from the fall he sustained during unit aerobics.

As to carpel tunnel, the Veteran contends that the condition was diagnosed at Wilford Hall AFMC.  See August 2010 Notice of Disagreement.  He stated he was given wrist/arm splints to wear 24 hours a day which helped.  He insists the condition was present during his military service and was due to repetitive motion required by his administrative duties that he performed over 26 years of service as a Medical Administrative Supervisor, Superintendent, Sergeant and Manager.  See August 2012 Statement in Support of Claim; DD-214.

In March 2017, following remand by the Board, the RO requested medical records from Wilford Hall AFMC between 2012 and 2016.  Three weeks later, the Veteran sent in a VA Form 21-4142 authorizing VA to attempt to obtain records for the period between July 1965 and the present.  No records from Wilford Hall AFMC appear in the claims file and there is no indication the RO attempted to retrieve records from the 1965 timeframe.

On multiple occasions throughout the course of the appeal, the Veteran explained that he worked at a medical facility his entire military career and had access to providers "off the books" where he could get what was needed and continue working.  See August 2010 Notice of Disagreement; February 2012 Statement in Support of Claim.  Given lay evidence of possible in-service injuries to his knee and wrists and evidence that there may be outstanding treatment records during and after service, the Board finds it appropriate to remand for the RO to make an additional attempt to retrieve records from Wilford Hall AFMC beginning in July 1965 as requested by the Veteran.

If, and only if, records are obtained that indicate the Veteran's current left knee disorder and/or bilateral carpel tunnel syndrome may be related to service, VA examinations should be scheduled.

As noted in the Introduction, the Board finds that the issue of entitlement to a TDIU has been raised by the record.  A request for a TDIU, reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability which is part of a pending claim for increased compensation benefits.  Rice, 22 Vet. App. at 453-54.  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

In this case, at his February 2017 VA examinations, the Veteran indicated he had to resign from his medical training job because he could not function in a class room setting and "couldn't handle it" on account of his hearing loss and PTSD, both of which are service-connected.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Here, as of this decision, the Veteran has met the percentage requirements for entitlement to a TDIU since December 16, 2011 based on service- connection for PTSD, tinnitus, erectile dysfunction, skin cancer and bilateral hearing loss.

The evidence is unclear as to whether the Veteran's service-connected disabilities alone render him unable to secure or maintain substantially gainful employment.  As such, on remand, the RO should undertake any development necessary to adjudicate a claim for entitlement to a TDIU.

Updated VA treatment records should also be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment records from November 2016 to the present with the electronic claims file.

2.  Refer the Veteran's VA claims file to the VA examiner who conducted the February 2017 VA examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the etiology of the Veteran's sleep apnea.

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must address the following:

The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's sleep apnea was (1) caused or (2) aggravated beyond its natural progression by his service-connected PTSD.

Opinions as to causation and aggravation must be rendered.

If aggravation is found the examiner must identify the baseline level of severity prior to aggravation or the severity at the first point it is ascertainable after the aggravation began.  

The examiner is asked to provide a rationale for the opinions provided.  A complete rationale is not simply a restatement of the evidence or stating an opinion, but must include the application of medical analysis to the relevant evidence and a discussion of that application.  If the examiner is unable to provide an opinion without resort to speculation he or she should explain why.

3.  Obtain all relevant treatment records from providers at Wilford Hall Air Force Medical Center from July 1965 to the present.  Efforts to obtain these records must continue until the records are obtained or it is shown the records do not exist or that further efforts to obtain those records would be futile.  If the records are not obtained, the Veteran should be notified of this fact.

4.  If, and only if, records are obtained that indicate the Veteran's current left knee disorder and/or bilateral carpel tunnel syndrome may be related to service, VA examinations should be scheduled.

5.  Send a letter to the Veteran that informs him of the evidentiary requirements for establishing entitlement to a TDIU and his and VA's respective duties in obtaining evidence.  Include with the letter a copy of VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) and instruct the Veteran to complete the form and return it to the RO.

6.  When the development requested has been completed, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, furnish the Veteran and his representative with a supplemental statement of the case and provide the Veteran with an opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






      (CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


